DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-3, 6-14, 16-19, 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 14, 16 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest at least two similar loudspeaker assemblies in a horizontal linear array, each similar loudspeaker assembly comprising at least two similar loudspeakers pointing in different directions so that the at least two similar loudspeaker assemblies have controllable or steerable directivity characteristics; and a control module including a modal beamformer and being configured to control and/or steer the at least two similar loudspeaker assemblies so that at least one acoustic wave field is generated at least at one listening position, wherein the modal beamformer includes a modal weighing block that transmits one or more Ambisonic weighted signals in response to Ambisonic input signals to provide a desired beam pattern; and a regularized matrixing module including a radial equalizing filter programmed the one or more Ambisonic weighted signals and to generate 

      Citation of Prior Art
2.	In view of (US 2008/0181416) Jung discloses a system having a signal distribution unit to duplicate a multi-channel audio signal and distribute the duplicated signals as groups of multi-channel signals corresponding to speaker array groups. A steering processing unit forms sound beams with steering angles predetermined in relation to each speaker array group from the groups of multi-channel signals that are distributed by the signal distribution unit. A speaker array unit includes the speaker array groups to reproduce the sound beams of each group formed by the steering processing unit. The system improves the performance of beam steering, reduces steering angles of each channel (see fig. 2-3, ¶ 0015, 0037-0039, 0041).

In view of (US 2006/0126878) Takumai discloses an apparatus having a line array speaker unit with several speakers arranged in the form of a line. The identical audio signals are fed to respective speakers with specified delay to form several voice beams which are reflected off from the wall face/ceiling of a room to form virtual sound sources around the listening position. A multi-channel audio system is constituted using at least one line array speaker unit, in which plural speakers are arrayed in line, wherein the same audio signal is supplied with a prescribed delay time to each of the speakers, thus forming plural sound beams. The plural sound beams are reflected on a wall surface and a ceiling of a room so as to form plural virtual sound sources surrounding a 

In view of (US 2013/0223658) Bethlehem discloses a system having several different individual directional response channels that are controlled with a desired overall directional response. The pre-configured filter filters the input spatial audio signals for generating the speaker input signals for the loudspeakers to generate the sound waves with coordinated overall directional responses. The directional responses are combined together at a sound control region in the form of either direct sound or reflected sound from the reflective surface of the room to reproduce the spatial sound field. The compact surround system is established, so that the spatial sound fields can be reproduced with a reduced number of loudspeakers. The high quality surround sound in the home in the form of higher order ambisonics fields can be achieved (see ¶ 0091-0093, 0110-0118). 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651